On appeal, the presumption in favor of an order of the Public Service Board (Board) is a strong one. Wendland v. Green Mountain Power Corp., 132 Vt. 320, 322, 318 A.2d 668, 670 (1974). This Court must defer to the Board’s findings unless they are clearly erroneous, 30 V.S.A. § 11(b); In re Green Mountain Power Corp., 131 Vt. 284, 303, 305 A.2d 571, 583 (1973), and the burden of proving the Board’s findings and order to be clearly erroneous falls on the appealing party. In re Green Mountain Power Corp., 142 Vt. 373, 381, 455 A.2d 823, 826 (1983).
A review of the record reveals that the rate design approved by the Board for the Village of Lyndonville Electric Department (LED) is neither unjust nor unreasonable and that appellant has not met his burden of proving the Board’s findings to be clearly erroneous.
With respect to appellant’s complaint about LED’s prior rate structure, the Board had no authority to make whole either the utility company or its customers for inequities that might have existed in the past. See In re Central Vermont Public Service Corp., 144 Vt. 46, 53, 473 A.2d 1155, 1159 (1984).

Affirmed